DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on July 9, 2021 regarding Application No. 16/703,968.  Applicants amended claims 14, 18, and 19.  Claims 1-20 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on July 9, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (After Final Consideration Pilot Program 2.0 Request previously filed on June 10, 2021) on has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2018-0164052 application filed in Korea on December 18, 2018 has been filed.



Response to Arguments
Applicants’ amendments to claim 18 and argument (Remarks, p. 10) regarding objections to claims 18-20 are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ arguments filed on June 10, 2021 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding Gil in view of Kim and/or Kwon, “the limitations of claims 14 requiring that ‘the active pattern comprises a first conductive region that is contiguous and includes a first portion overlapping the first data line in a plan view, a second portion overlapping the connection member in the plan view, and a third portion disposed between the first data line and the connection member in the plan view, the first portion, the second portion and the third portion are substantially contiguous, and the second conductive layer further comprises a conductive pattern that overlaps the third portion of the first conductive region’ or of claim 18 requiring that ‘the plurality of first voltage lines are insulated from the driving voltage line in substantially an entire area of the display area’” (Remarks, p. 11; emphasis in the original), the Office respectfully disagrees and submits that all features of newly amended independent claims 14 and 18 are taught and/or suggested by the cited references, as discussed below and in the rejections.

In response to Applicants’ argument regarding Gil, newly amended independent claim 14, and “the claimed first conductive region, which must be is contiguous and includes a first portion overlapping the first data line in a plan view, a second portion overlapping the connection member in the plan view, and a third portion disposed between the first data line and the connection member in the first portion, the second portion and the third portion are substantially contiguous” (Remarks, p. 15; emphasis in the original), the Office respectfully disagrees and submits the related claim language are taught by Gil, e.g., as shown in annotated figure 4 below.

In response to Applicants’ argument regarding Gil in view of Kim and Kwon, “the active pattern comprises (1) a first conductive region that is contiguous and includes a first portion overlapping the first data line in a plan view, a second portion overlapping the connection member in the plan view, and a third portion disposed between the first data line and the connection member in the plan view, (2) the first portion, the second portion and the third portion are substantially contiguous, and (3) the second conductive layer further comprises a conductive pattern that overlaps the third portion of the first conductive region”, and newly amended independent claim 14 (Remarks, p. 15), the Office respectfully disagrees and submits that the relevant claimed features are taught and/or suggested by the cited references.  More specifically, Gil teaches “the active pattern comprises a first conductive region that is contiguous and includes a first portion overlapping the first data line in a plan view, a second portion overlapping the connection member in the plan view, and a third portion disposed between the first data line and the connection member in the plan view, the first portion, the second portion and the third portion are substantially contiguous”, e.g., as shown in annotated figure 4 below.  In addition, Kwon teaches “a second conductive layer further comprises a conductive pattern that overlaps a portion of a first conductive region between a first data line and a connection member”, e.g., as shown in figures 7, 9, and 10.  Thus, the combination of Gil, Kim, and Kwon teaches and/or suggests “the second conductive layer further comprises a conductive pattern that overlaps the third portion of the first conductive region”.

newly amended independent claim 18, Gil, and “the claimed plurality of first voltage lines are insulated from the driving voltage line in substantially an entire area of the display area” (Remarks, pp. 15-16; emphasis in the original), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections and that the relevant features are taught by Gil.  More specifically, the plurality of first voltage lines 172b are insulated from the driving voltage line 172a in substantially an entire area of the display area (organic emission layer 370 of OLED OLD in pixel area P1), e.g., as shown in figure 4 (i.e., contact holes 82 where the plurality of first voltage lines 172b are electrically coupled with the driving voltage line 172a is outside of the display area (organic emission layer 37 of OLED OLD in pixel area P1)).

In response to Applicants’ argument regarding Gil in view of Kim and Kwon, “the plurality of first voltage lines are insulated from the driving voltage line in substantially an entire area of the display area”, and newly amended independent claim 18 (Remarks, p. 16; emphasis in the original), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that the recited claim language is taught by Gil, as discussed above and in the rejections below.

In response to Applicants’ argument regarding Gil and Kim and newly amended independent claims 14 and 18 (Remarks, p. 16), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that all features of newly amended independent claims 14 and 18 are taught and/or suggested by the cited references, as discussed above and in the rejections below.

newly amended independent claims 14 and 18 and all claims that depend therefrom and the prior art of record (Remarks, p. 16), the Office respectfully disagrees and submits that all features of newly amended independent claims 14 and 18 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claims 14 and 18 are not allowable.  In addition, claims 15-17, 19, and 20 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 14 and 18, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 14-20 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. in US 2016/0284267 A1 (hereinafter Gil) in view of Kim et al. in US 2017/0077207 A1 (hereinafter Kim).

	Regarding claim 18, Gil (FIGs. 1, 2, and 4-8) teaches:
A display device comprising (An OLED display device; FIG. 1 and [0068]): 
a substrate including a display area in which a plurality of pixels and a plurality of signal lines are arranged, and a peripheral area outside the display area (a substrate 110 including a display area (organic emission layer 370 of OLED OLD in pixel area P1) in which a plurality of pixels PX and a plurality of signal lines, e.g., 151 and 153, are arranged, and a peripheral area P2 outside the display area (organic emission layer 370 of OLED OLD in pixel area P1); FIGs. 1, 2, 4, and 6-8, [0069], [0072], [0102], and [0127]); 
an active pattern including a semiconductor material disposed on the substrate (an active pattern 130 including a semiconductor material disposed on the substrate 110; FIGs. 4-8, [0103], and [0128]); 
a first conductive layer disposed on the active pattern (a first conductive layer (including scan line 151 and driving gate electrode 155a disposed on first insulation layer 141 as shown in FIGs. 8 and 6, respectively) disposed on the active pattern 130 (including elements 136b, 131b, and 137b of T2, 136a, 131a, and 137a of T1, and 136f, 131f, and 137f of T6 disposed on layer 120 as shown in FIG. 6, elements 136d, 131d, and 137d of T4, 137c, 131c, and 136c of T3, and 137g disposed on layer 120 as shown in FIG. 7, and elements 131b and 131c disposed on layer 120 as shown in FIG. 8); see FIGs. 6-8, [0075], [0106],and [0116]), the first conductive layer including a plurality of scan lines extending substantially in a first direction and a driving gate electrode (the first conductive layer including a plurality of scan lines 151 extending substantially in a first x-axis direction and a driving gate electrode 155a; FIGs. 1, 2, 4, 6, and 8, [0069], [0072], [0073], [0075], [0099], [0106], and [0116], see also FIG. 4); 
a second conductive layer disposed on the first conductive layer (a second conductive layer (including initialization voltage line 154 disposed on second insulation layer 142 as shown in FIGs. 6 and 7) disposed on the first conductive layer (including scan line 151 and driving gate electrode 155a disposed on first insulation layer 141 as shown in FIGs. 8 and 6, respectively)); see FIGs. 6-8, [0075], [0106], and [0116]), the second conductive layer including an initialization voltage line to transmit an initialization voltage (the second conductive layer including an initialization voltage line 154 to transmit an initialization voltage Vint; FIGs. 2 and 6-8 and [0075], see also FIG. 4); 
a third conductive layer disposed on the second conductive layer (a third conductive layer (including driving voltage line 172a disposed on third insulation layer 160 as shown in FIGs. 7 and 8) disposed on the second conductive layer (including initialization voltage line 154 disposed on second insulation layer 142 as shown in FIGs. 6 and 7)); see FIGs. 7 and 8, [0075], and [0100]), the third conductive layer including a driving voltage line to transmit a driving voltage (the third conductive layer including a driving voltage line 172a to transmit a driving voltage ELVDD; FIGs. 2, 7, and 8, [0075], and [0100], see also FIG. 4; 
a first data line to transmit a data signal (a first data line 171 to transmit a data signal Din; FIGs. 2, 6, and 8 and [0077], see also FIG. 4); and 
a pixel electrode layer (a pixel electrode layer (including a plurality of pixel electrodes 191 disposed on fourth insulation layer 180 as shown in FIGs. 6-8); see FIGs. 6-8 and [0121]), the pixel electrode layer including a plurality of pixel electrodes (the pixel electrode layer including a plurality of pixel electrodes 191; FIGs. 6-8, [0069], [0072], [0073], [0102], and [0142], see also FIG. 4),  
wherein the pixel electrode layer further comprises a plurality of first voltage lines to transmit the driving voltage (the pixel electrode layer (including a plurality of pixel electrodes 191) further comprises a plurality of first voltage lines 172b to transmit the driving voltage ELVDD; FIGs. 6-8, [0069], [0072], [0073], [0075], [0100], [0102], and [0142] see also FIGs. 1 and 2), 
the plurality of first voltage lines are arranged in one direction in the display area where the plurality of pixel electrodes are disposed (the plurality of first voltage lines 172b are arranged in one direction in the display area (organic emission layer 370 , and 
the plurality of first voltage lines are insulated from the driving voltage line in substantially an entire area of the display area (the plurality of first voltage lines 172b are insulated from the driving voltage line 172a in substantially an entire area of the display area (organic emission layer 370 of OLED OLD in pixel area P1); see FIGs. 4, 6, and 7, [0100], and [0139]-[0141]).  
However, it is noted that Gil does not teach:
a fourth conductive layer disposed on the third conductive layer, the fourth conductive layer including a first data line to transmit a data signal; and  
a pixel electrode layer disposed on the fourth conductive layer.
	Kim (FIGs. 2, 4, and 5) teaches:
a fourth conductive layer disposed on a third conductive layer (a fourth conductive layer (including a first data line 16 as shown in FIGs. 4 and 5) disposed on a third conductive layer (including driving voltage line 26 (55) that transmits a driving voltage ELVDD as shown in FIGs. 4 and 5); see FIG. 4, [0066], [0080], [0081], and [0121], see also FIG. 5), the fourth conductive layer including a first data line to transmit a data signal (the fourth conductive layer including a first data line 16 to transmit a data signal DM; FIG.4, [0066], and [0121], see also FIGs. 2 and 5); and  
a pixel electrode layer disposed on the fourth conductive layer (a pixel electrode layer 210 as shown in FIGs. 4 and 5 disposed on the fourth conductive layer (including a first data line 16 as shown in FIGs. 4 and 5); FIGs. 4 and 5 and [0078]).
Gil to include: a fourth conductive layer disposed on a third conductive layer, the fourth conductive layer including a first data line to transmit a data signal; and a pixel electrode layer disposed on the fourth conductive layer, as taught by Kim, such that Gil as modified by Kim teaches: a fourth conductive layer disposed on the third conductive layer (third conductive layer taught by Gil as modified by the third and fourth conductive layers taught by Kim), the fourth conductive layer including a first data line to transmit a data signal (first data line taught by Gil as modified by the fourth conductive layer and first data line taught by Kim); and a pixel electrode layer disposed on the fourth conductive layer (pixel electrode layer taught by Gil as modified by the pixel electrode layer and fourth conductive layer taught by Kim), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the display device taught by Kim ([0052] and [0062]) is comparable to the display device taught by Gil because they are both OLED display devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Gil to include: a fourth conductive layer disposed on a third conductive layer, the fourth conductive layer including a first data line to transmit a data signal; and a pixel electrode layer disposed on the fourth conductive layer, as taught by Kim, with the predictable result of providing image display.

	Regarding claim 19, Gil as modified by Kim teaches:
		The display device of claim 18.  
	Gil (FIGs. 1, 2, and 4) further teaches:
wherein the plurality of first voltage lines extend to the peripheral area and are connected with a wire to transmit a substantially constant voltage (the plurality of first voltage 

	Regarding claim 20, Gil as modified by Kim teaches:
The display device of claim 19.
Gil (FIG. 4) further teaches:
wherein the first voltage line is bent along a periphery of the plurality of pixel electrodes in the display area (the first voltage line 172b is bent along a periphery of the plurality of pixel electrodes 191 in the display area (organic emission layer 370 of OLED OLD in pixel area P1); see FIGs. 1, 2, 4, [0069], [0072], [0073], [0100], and [0102]). 


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gil in view of Kim, in further view of Kwon et al. in US 2016/0254340 A1 (hereinafter Kwon).

Regarding claim 14, the claim recites:
A display device comprising: 
a substrate; 
an active pattern including a semiconductor material disposed on the substrate; 
a first conductive layer disposed on the active pattern, the first conductive layer including a plurality of scan lines extending substantially in a first direction and a driving gate electrode; 
a second conductive layer disposed on the first conductive layer, the second conductive layer including an initialization voltage line to transmit an initialization voltage; 
a third conductive layer disposed on the second conductive layer, the third conductive layer including a driving voltage line to transmit a driving voltage; 
a fourth conductive layer disposed on the third conductive layer, the fourth conductive layer including a first data line to transmit a data signal; and 
a pixel electrode layer disposed on the fourth conductive layer, the pixel electrode layer including a plurality of pixel electrodes,
which are taught by Gil as modified by Kim, as discussed in claim 18 above.  The motivation to combine Gil and Kim is the same as discussed in claim 18 above.
	Gil (FIGs. 4-8) further teaches:
wherein the third conductive layer comprises a connection member electrically connected with the initialization voltage line (the third conductive layer (including driving voltage line 172a disposed on third insulation layer 160 as shown in FIGs. 7 and 8) comprises a connection member 175 electrically connected with the initialization voltage line 154; FIGs. 4 and 7 and [0136]),
the active pattern comprises a first conductive region that is contiguous and includes a first portion overlapping the first data line in a plan view, a second portion overlapping the connection member in the plan view, and a third portion disposed between the first data line and the connection member in the plan view (the active pattern 130 (including elements 136b, 131b, and 137b of T2, 136a, 131a, and 137a of T1, and 136f, 131f, and 137f of T6 disposed on layer 120 as shown in FIG. 6, elements 136d, 131d, and 137d of T4, 137c, 131c, and 136c of T3, and 137g disposed on layer 120 as shown in FIG. 7, and elements 131b and 131c disposed on layer 120 as shown in FIG. 8) comprises a first conductive region that is contiguous and includes a first portion overlapping the first data line 171 in a plan view (see annotated FIG. 4 below and FIG. 5), a second portion overlapping the connection member 175 in the plan view (see annotated FIG. 4 below and FIG. 5), and a third portion disposed between the first data line 171 and the connection member 175 in the plan view (see annotated FIG. 4 below and FIG. 5); see annotated FIG. 4 below, FIGs. 2 and 5-8, [0077], [0103], [0128], and [0136]),
the first portion, the second portion and the third portion are substantially contiguous (see annotated FIG. 4 below, FIGs. 2 and 5-8, [0103], and [0128]).
	





    PNG
    media_image1.png
    894
    799
    media_image1.png
    Greyscale

	



However, it is noted that Gil as modified by Kim does not teach:
the second conductive layer further comprises a conductive pattern that overlaps the third portion of the first conductive region.
Kwon (FIGs. 1, 6, 7, 9, and 10) teaches:
a second conductive layer further comprises a conductive pattern that overlaps a portion of a first conductive region between a first data line and a connection member (a second conductive layer (including conductive pattern 150 disposed on insulation layer 131 as shown in FIGs. 9 and 10) further comprises a conductive pattern 150 that overlaps a portion of a first conductive region C between a first data line 190 and a connection member 230; FIGs. 1, 6, 7, 9, and 10, [0088], [0092], [0104], and [0107], see also [0071]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Gil as modified by Kim to include: a second conductive layer further comprises a conductive pattern that overlaps a portion of a first conductive region between a first data line and a connection member, as taught by Kwon, such that Gil as modified by Kim and Kwon teaches: the second conductive layer further comprises a conductive pattern that overlaps the third portion of the first conductive region (second conductive layer, third portion of the first conductive region, first data line, and connection member taught by Gil as modified by Kim as modified by the second conductive layer, conductive pattern, portion of a first conductive region, first data line, and connection member taught by Kwon), in order to obtain the benefits of reducing crosstalk and providing a display with improved definition.  (Kwon: [0117]).


Regarding claim 15, Gil as modified by Kim and Kwon teaches:
The display device of claim 14.  
Gil (FIGs. 2, 4, 7, and 8) further teaches:
the driving voltage line (the driving voltage line 172a; FIGs. 2, 7, and 8, [0075], and [0100], see also FIG. 4).
	However, it is noted that Gil as modified by Kim does not teach:
wherein the conductive pattern is electrically connected with the driving voltage line.
	Kwon (FIGs. 2 and 7) teaches:
wherein a conductive pattern is electrically connected with a driving voltage line (a conductive pattern 150 is electrically connected with a driving voltage line 290 that transmits a driving voltage ELVDD; see FIGs. 1 and 7, [0104], and [0114]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Gill as modified by Kim to include: wherein a conductive pattern is electrically connected with a driving voltage line, as taught by Kwon, such that Gil as modified by Kim and Kwon teaches: wherein the conductive pattern is electrically connected with the driving voltage line (driving voltage line taught by Gil as modified by Kim as modified by the conductive pattern and driving voltage line taught by Kwon), in order to obtain the benefits of reducing crosstalk and providing a display with improved definition.  (Kwon: [0117]).
	
	Regarding claim 16, Gil as modified by Kim and Kwon teaches:
The display device of claim 15.  


Gil (FIGs. 1 and 2) further teaches:
wherein the plurality of scan lines comprise a first scan line and a second scan line (the plurality of scan lines 151 comprise a first scan line Sn and a second scan line, e.g., Sn+1; see FIGs. 1 and 2, [0069], [0072], [0073], and [0075]).
	However, it is noted that Gil as modified by Kim does not teach:
the conductive pattern is disposed between the first scan line and the second scan line.
	Kwon (FIGs. 1 and 7) teaches:
a conductive pattern is disposed between a first scan line and a second scan line (a conductive pattern 150 is disposed between a first scan line, e.g., n row scan line, and a second scan line, e.g., n+1 row scan line; see FIGs. 1 and 7, [0005], [0049], [0055], [0076], and [0104]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Gil as modified by Kim to include: a conductive pattern is disposed between a first scan line and a second scan line, as taught by Kwon, such that Gil as modified by Kim and Kwon teaches: the conductive pattern is disposed between the first scan line and the second scan line (first and second scan lines taught by Gil as modified by Kim as modified by the conductive pattern and first and second scan lines taught by Kwon), in order to obtain the benefits of reducing crosstalk and providing a display with improved definition.  (Kwon: [0117]).

	Regarding claim 17, Gil as modified by Kim and Kwon teaches:
The display device of claim 14.  
	Gil (FIGs. 2 and 4-8) further teaches:
wherein the active pattern further comprises a second conductive region connected to the first conductive region (the active pattern 130 (including elements 136b, 131b, and 137b of , and  
the connection member is electrically connected to the second conductive region (the connection member 175 is electrically connected to the second conductive region; see annotated FIG. 4 above, FIGs. 2 and 5-7, [0103], [0128], and [0136]).


Allowable Subject Matter
Independent claim 1 is allowable.  Claims 2-13 are allowable based on their dependency from allowable claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/16/21B